Per Curiam.

The bill of exceptions closes — “This was all the evidence material to the cause” — leaving it to be inferred that there was in fact other evidence. In this form, we cannot regard the evidence as embraced in the record within the thirtieth rule.
The case then stands precisely like the case of the Indiana and Oxford Plankroad Company v. Doty, at the present term. For the reasons there given, the judgment below must be approved.
J. F. Gardner and G. W. Julian, for the appellant.
./. Yaryan, for the appellee.
The judgment is affirmed with 10 per cent, damages and costs.